DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17-21, 23-26, 30, and 31 have been amended.  Claims 1-16 and 22 are cancelled.  New claims 36 and 37 are added.  Claims 17-21 and 23-37 are pending in the instant application.  Claims 32, 34, and 35 remain withdrawn.   Claims 17-21, 23-31, 33, 36 and 37 are under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Pei Che Soon on 05/21/2021 has been entered.   
Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 05/21/2021 has been entered.

Response to Arguments/Amendments
Claim objection
 
Applicant’s amendment to claim 17 obviates the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancels the rejected claim 22.  The rejection is moot.
In terms of the rejection to claims 3-4, 6, 9-10, and 12, the rejection is not relevant to Applicant’s application.  The rejection to claims 3-4, 6, 9-10, and 12 is withdrawn.

Claim rejection under 35 U.S.C.§112(d)
 
Applicant’s argument is on the ground that a fumed silica compound can include substances other than fumed silica according to [42] of the specification, and the term "fumed withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument is on the ground that there is no motivation to combine the `669 Bailey and the `136 Kriech because the binder composition disclosed in Kriech is for an application as a tack coat to provide a bond to the existing underlying surface to avoid, for example, premature cracking; and the presence of fumed silica makes it harder for the tack coat to be picked up by the vehicle tires by impart resistance to flow immediately after application and give a non-tacky character to the composition ([0042]).  The composition of the `136 Kierch does not have the well-defined core/shell structure disclosed in the `669 Bailey. Applicant concludes that the `136 Kriech also does not suggest that the composition is suitable in a shell of a core-shell structure as disclosed in the `669 Bailey.
Applicants’ amendments and arguments have been fully considered, but not sufficient to overcome the rejection.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the `136 Kierch discloses a coating membrane for asphalt pavement comprises at least one of fumed silica, see claim 2 and Abstract.  The presence of fumed silica makes it harder for the tack coat to be picked up by the vehicle tires by impart resistance to flow immediately after application and give a non-tacky character to the 
In terms of the difference of the core of the pellet comprises at least one chemical additive of formula (II), or (V), the `075 publication discloses a bitumen composition comprises an additive of formula (II) R-(NH)nCONH-(X)m-NHCO(NH)n-R’ of Irganox MD1024 sold by Ciba,  or an additive of formula (V) R”-(COOH)Z of Sebacic acid see [0150-0154] and TABLE 1 of [0157].   
In terms of the difference of the core of the pellet comprises at least one chemical additive of formula (I), the `930 patent discloses a bitumen composition comprises an additive of formula (I) Ar1-R-Ar2, see Abstract,  claim 7, and Examples 1-3.   
The motivation for modifying the pellet of the `669 Bailey is to make a storage-stable asphalt paving pellet based on the teaching and/or suggesting by the `136 Kierch.  One ordinary skilled in the art would have included at least one of fumed silica as fillers and impart resistance to storage of the pellets from adhering together; and included at least one chemical additive of formula (II), or (V) in the core of the pellet to make an improved storage-stable asphalt paving pellet based on the teaching and/or suggesting by the `930 patent or the `669 publication for the same application of making bitumen pellet for pavement. 
  In terms of motivation to combine the references, the Fed. Cir Court has repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  Any motivation to combine references, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to combine those references to arrive at the claimed process.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017) (123 USPQ2d starting 1141 at 1143-1144).  
unexpected results of the bitumen pellets (T2, T3 and T4) from the closely related prior art with all the claimed bitumen pellet of claim 17 in the side-by-side comparison.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  See: MPEP §716.02. Evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The submission of objective evidence of patentability does not mandate a conclusion of patentability. In re Chupp, 816 F.2d 643, 2 USPQ2d 1443 (Fed Cir 1992).  See MPEP 716.01(d).  The rebuttal evidence in Applicant’s declaration is not sufficient to overcome a prima facie case of obviousness, see MPEP §2145.  
Therefore, the rejection is maintained.
	
The following rejection is necessitated by the amendment filed 05/21/2021.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-21, 23-31, 33, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0056669 (“the `669 publication”) in view of US2017/0356136 (“the `136 publication”) having effective filing date June 17, 2016 from U.S. Provisional Application 62/349,875 (“the `875 application”), US2013/0041075 (“the `075 publication”), U.S. Patent No. 7,918,930 (“the `930 patent”), and Amiri et al.  Colloids and Surfaces A: Physicochem. Eng. Aspects, (2009), p43-54.

Applicant’s claim 17 is drawn to a bitumen pellet comprising a core and a coating layer that comprises at least one fumed silica compound, wherein the core comprises at least one bitumen base and at least one chemical additive chosen from the group consisting of: (a) a compound of general formula (I) Ar1-R-Ar2, wherein Ar1 and Ar2 represent, independently of each other, a benzene nucleus or a system of fused aromatic nuclei of 6 to 20 carbon atoms, substituted with at least one hydroxyl group, and R represents an optionally substituted divalent radical, the main chain of which comprises from 6 to 20 carbon atoms and at least one group chosen from amide, ester, hydrazide, urea, carbamate and anhydride functions;  (b)  a compound of general formula (II): R-(NH)nCONH-(X)m-NHCO(NH)n-R’ wherein the groups R and R', which are identical or different, contain a saturated or unsaturated, linear, branched or cyclic hydrocarbon-based chain, comprising from 1 to 22 carbon atoms, which is optionally substituted, and optionally comprising heteroatoms, rings and/or heterocycles, the group X n and m are integers having a value of 0 or 1, independently of each other; and (c) a compound of general formula (V) R”-(COOH)Z, wherein R” represents a linear or branched, saturated or unsaturated hydrocarbon-based chain comprising from 4 to 68 carbon atoms, and z is an integer in a range of from 2 to 4.

Determination of the scope and content of the prior art (MPEP §2141.01)
The ` 669 publication discloses a storage-stable asphalt paving pellet (1)
    PNG
    media_image1.png
    465
    534
    media_image1.png
    Greyscale
, comprising: a core (3) comprising: ground tire rubber from about 15% to about 30% by weight of the core; and pavement grade asphalt from about 85% to about 70% by weight of the core; and a shell (2) coating the core such that the pellet has a maximum dimension of about 1/16 inch to about 2 inches, the shell comprising a water-resistant polymer or wax or fines, see claim 1.  In addition, the ` 669 publication discloses the pellet further comprises one or more of the following: rock and/or mineral fines; an additional bituminous binder; a non-bituminous binder; a structural additive; a colorant; a salt; or a rheology-modifier, wherein the non-bituminous binder is selected from the group of hydrophobic binders, cellulosic binders, hydrophilic binders, organic binders, natural polymer binders, lignin and/or lignosulfonate or acid thereof, polysaccharide or modified polysaccharide binder, or combinations thereof, see claims 7 and 8.   
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the bitumen pellet of Applicant’s claim 17 and the storage-stable asphalt (i.e. bitumen) paving pellet of the `669 publication are that the prior art does not coating layer of the pellet comprises at least one fumed silica, and 2) the core of the pellet comprises at least one chemical additive of formula (I), (II), or (V).

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 17, 24, 33, and 36-37 would have been obvious over the `669 publication because the `136 publication discloses a coating membrane for asphalt pavement comprises at least one of fumed silica, see claim 2 and Abstract.   In addition, the `136 publication teaches the fumed silica functions as fillers and impart resistance to flow immediately after application and give a non-tacky character to the composition that prevents pick-up by construction and non-construction equipment before paving is complete, see [0042].  These disclosures were also disclosed in the provisional application priority document, see claim 2, Abstract, and paragraph [0028] of the `875 application.  
In terms of the difference of the core of the pellet comprises at least one chemical additive of formula (II), or (V), the `075 publication discloses a bitumen composition comprises an additive of formula (II) R-(NH)nCONH-(X)m-NHCO(NH)n-R’ of Irganox MD1024 sold by Ciba,  or an additive of formula (V) R”-(COOH)Z of Sebacic acid see [0150-0154] and TABLE 1 of [0157].   
In terms of the difference of the core of the pellet comprises at least one chemical additive of formula (I), the `930 patent discloses a bitumen composition comprises an additive of formula (I) Ar1-R-Ar2, see Abstract,  claim 7, and Examples 1-3.   
The motivation for modifying the pellet of the `669 publication is to make a storage-stable asphalt paving pellet.  One ordinary skilled in the art would have included at least one of fumed silica as fillers taught by the `136 publication, which makes the asphalt paving pellet a more storage-stable asphalt paving pellet because fumed silica makes the asphalt paving pellet harder for the tack coat to be picked up by the vehicle tires by impart resistance to flow immediately after application and give a non-tacky character to the composition ([0042]); and  chemical additive of formula (II), or (V) in the core of the pellet to make an improved storage-stable asphalt paving pellet based on the teaching and/or suggesting by the `930 patent or the `669 publication for the same application of making bitumen pellet for pavement. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In terms of claims 18-21, the `136 publication teaches a coating membrane for asphalt pavement comprises at least one of fumed silica, but is silence on the specific surface area and mean particle size.  However, it is well-known to one ordinary skilled in the art that fumed silica compound has a specific surface area of 50–600 m2/g, and primary particle size is 5–50 nm, see Wikipedia “Fumed silica”, and the references cited thereof.  Therefore, the physical properties of claims 18-21 is not novel limitations, but physical properties well-known to one ordinary skilled in the art.  Therefore, they are obvious variations from the prior art teaching. 

In terms of claim 22, the `136 publication teaches a coating membrane for asphalt pavement comprises at least one of fumed silica, but is silence on a pH of the fumed silica.
et al. with a specific example of 1 vol% Aerosil 200 at pH 8.5, see Fig. 5 at page 47.  

In terms of claim 23, the carbon content of between 0.1% and 10% of fumed silica is well-known to one skilled in the art.  The most common commercial fumed silica AEROSIL® RA200H is 2.0-4.0%. 
 
In terms of claims 25 and 26, the `136 publication teaches a coating membrane for asphalt pavement comprises at least one of fumed silica, but is silence on the fumed silica is chosen from a hydrophilic fumed silica compound, a hydrophobic fumed silica compound, and mixtures thereof.  However, it is well-known to one ordinary skilled in the art that fumed silica compound may be a hydrophobic fumed silica compound (see Wikipedia “Fumed silica”), and a hydrophilic fumed silica such as commercial AEROSIL®200. Therefore, it is not inventive variations.

In terms of claim 27, the ` 669 publication teaches the shell (i.e. coating layer) can include fines, which are anticaking compound, see Abstract.

In terms of claims 28 and 29, the ` 930 patent teaches the bitumen base has a need penetrability measured at 25 °C according to standard EN 1426 of from 5 to 330 1/10 mm, see TABLEs 2-4.

In terms of claims 30 and 31, the claims define the pellet stability on transportation or storage or handling at a temperature ranging up to 100°C for a period of greater than or equal to 2 or 3 months.  The ` 669 publication discloses a storage-stable asphalt paving pellet and the asphalt pellet configurations can be form-stable for longer than about 6 months or longer than about 12 months, see [0044].  More importantly, when the claimed the pellet would have been 
Therefore, claims 17-21, 23-31, 33, 36 and 37 would have been obvious over the cited prior art considered as a whole. 

Conclusions
Claims 17-21, 23-31, 33, 36 and 37 are rejected.
Claims 32, 34, and 35 are withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731